Citation Nr: 0920277	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO. 06-27 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including dysthymic disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1981 until 
January 1984. He had subsequent service in the Army Reserve, 
including from October 1990 until April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico. 

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008) recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases. 
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims. 
The Veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims. As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims. 


FINDINGS OF FACT

1. A final April 2004 rating decision denied claims for 
service connection for a psychiatric disorder, including 
dysthymic disorder, and allergic rhinitis. 

2. The evidence associated with the claims file since the 
April 2004 final rating decision does not relate to any 
unestablished facts necessary to substantiate the claims for 
service connection for a psychiatric disorder, including 
dysthymic disorder, or allergic rhinitis. 


CONCLUSIONS OF LAW

1. The April 2004 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the April 2004 rating decision is 
not new and material; the claims for entitlement to service 
connection for a psychiatric disorder, including dysthymic 
disorder, and allergic rhinitis are denied. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In this case, the two notice letters provided to the Veteran 
in January 2005 included the criteria for reopening the 
previously denied claims, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied. Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2005 that fully addressed all 
four notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him that his 
service connection claim must be supported by evidence 
indicating a current disability, evidence that the injury or 
disease was incurred or aggravated during service, and 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. He was also informed 
that VA would seek to provide federal records.  Finally, he 
was informed that it was his responsibility to support his 
claim with appropriate evidence, though VA would help him 
obtain records from any non-federal sources.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date. With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records. The Veteran has submitted 
statements and additional medical records.  He was also 
provided an opportunity to set forth his contentions during a 
personal hearing at the RO in January 2007. 

The Veteran has requested VA examinations to determine the 
nature of his claimed disorders. However, in the absence of 
new and material evidence submitted by the claimant, the duty 
to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

The Veteran seeks to reopen previously denied claims for 
service connection for a psychiatric disorder, including 
dysthymic disorder, and allergic rhinitis. A review of the 
record indicates that the Veteran was previously denied 
service connection for a dysthymic disorder and allergic 
rhinitis in an April 2004 rating decision. This rating 
decision was not appealed within one year of the mailing of 
the decision, and represents final decisions as to both 
claims. 38 C.F.R. § 20.1103

The RO appears to have reopened the Veteran's claims and 
proceeded to deny the claims on their merits.  However, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action. Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the April 2004 rating 
decision included service treatment records. There were 
records of allergy treatment, such as in July 1999, but 
subsequent and post-service treatment records did not 
indicate that he had had allergic rhinitis due to service. 
Similarly, while a June 1997 service treatment record noted 
that the Veteran had previously been diagnosed with 
depression, subsequent records did not indicate that it was 
due to service. In his April 1991 demobilization examination, 
the examiner found the Veteran to have a normal nose, 
sinuses, mouth, and throat.  The Veteran further reported 
that he did not have ear, nose, or throat problems, 
sinusitis, or hay fever.

Also of record were VA outpatient treatment records, 
generally indicating treatment for both a psychiatric 
disorder and sinuses. A March 1994 VA outpatient treatment 
record noted that the Veteran complained of rhinorrhea after 
his return from the Gulf, and a February 2000 VA outpatient 
treatment record noted that he had a right nasal septal 
deviation. A March 2000 VA examination was provided for 
respiratory diseases and found no evidence of a lower 
respiratory tract disease. 

An April 2000 VA examination for mental disorders found the 
Veteran to have a nervous psychiatric condition related to an 
incident wherein he shot a robber at his home and diagnosed 
him with dysthymia, with anxiety and psychotic features. Also 
of record were private medical records indicating treatment 
for his sinuses and his psychiatric disorders. No records of 
evidence, however, indicated that the Veteran had either a 
psychiatric disorder, including dysthymic disorder, or 
allergic rhinitis due to his active duty service. 

The April 2004 rating decision found the Veteran to have 
diagnosed illnesses of allergic rhinitis, and diagnosed 
psychiatric disorders, including dysthymic disorder, but that 
did not find that either claimed disorder in or to be 
aggravated by service. 

Subsequent to the April 2004 rating decision, new evidence of 
the Veteran's claimed psychiatric disorder and allergic 
rhinitis have been provided. The Veteran has provided 
additional private medical records regarding psychiatric 
treatment, including from DR. R.R.C. in March 2004

He has also submitted an August 2004 brain MRI study noting 
severe right maxillary sinusitis and a July 2005 colonoscopy 
report. Additional VA outpatient treatment records further 
indicate psychiatric treatment and treatment for allergic 
rhinitis. The Veteran and his companion, K.S., also provided 
statements, including testimony in a January 2007 RO hearing. 

Although the evidence submitted since the April 2004 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material. None of the newly 
associated evidence provided any medical evidence attributing 
the Veteran's claimed psychiatric disorder, including 
dysthymic disorder, or allergic rhinitis to his active 
service. The newly submitted medical evidence only 
demonstrates what was previously known, that the Veteran has 
received treatment for his claimed disorders. Additionally, 
the new lay evidence, including from the Veteran, his 
companion, and his friend, M.M.R., attesting to the Veteran's 
symptoms are redundant of earlier statements of having 
developed symptoms in service, but do not provide competent 
medical evidence supportive of his claim. Although the 
Veteran's wife reported that his personality changed after 
returning from the Persian Gulf, she did not provide evidence 
as a medical professional indicating a nexus between his 
claimed psychiatric disorder and service.  

The evidence received since the April 2004 rating decision 
does not contain credible medical evidence indicting that the 
Veteran has either disorder due to his active duty service. 
Therefore, the additional evidence received is not 
"material" since it does not relate to an unestablished 
fact necessary to substantiate his service connection claims 
and does not raise a reasonable possibility of substantiating 
either claim. Accordingly, the Board finds that the claims 
for service connection for a psychiatric disorder, including 
dysthymic disorder, and allergic rhinitis may not be 
reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a psychiatric disorder, including dysthymic 
disorder, is denied.

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for allergic rhinitis is denied.


____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


